Citation Nr: 0401223	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-36 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel






INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from February to November 1969.

In a March 1981 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran was notified of that 
decision, as well as his appellate rights; however, a Notice 
of Disagreement (NOD) was not received with which to initiate 
an appeal.  Accordingly, that decision became final under the 
law and regulations then in effect.  38 U.S.C. § 4005 (1976); 
38 C.F.R. § 19.153 (1980).  

In June 2002, the Board of Veterans' Appeals (Board) found 
that the veteran had submitted new and material evidence with 
which to reopen his claim of entitlement to service 
connection for PTSD.  Following a de novo review of the 
record, however, the Board denied that claim on the merits.  
The veteran disagreed with that decision and filed a timely 
appeal with the United States Court of Appeals for Veterans 
Claims (hereinafter Court).

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action. 


REMAND

In July 2003, pursuant to a joint motion by the parties, the 
Court vacated that part of the Board's decision which had 
denied entitlement to service connection for PTSD.  It was 
noted that VA had failed to satisfy the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  Specifically, it was noted that the Board had 
failed to inform the veteran of what evidence he was to 
provide and what evidence the VA would provide (or obtain on 
his behalf) to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It was noted that the RO 
had never sent the veteran a letter fulfilling the 
requirements of VCAA.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  
The following development is required:

1.  Review the claims file and ensure 
that all provisions of VCAA are properly 
applied.

2.  When the foregoing actions are 
completed, undertake any indicated 
development and then readjudicate the 
issue of entitlement to service 
connection for PTSD.  In so doing, 
consider the record of the veteran's 
psychiatric treatment in June 2003 at the 
VA Medical Center (MC) in Saginaw, 
Michigan, and an October 2003 report from 
J. P., M.D.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond.  Thereafter, 
if in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that 




the veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


